     Case 1:18-cv-00666-NONE-HBK Document 85 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KELVIN CANNON,                                     Case No. 1:18-cv-666-NONE-HBK
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S SECOND
                                                         MOTION FOR COPIES OF DEPOSITION
13            v.                                         TRANSCRIPT
14    FNU GALLAGHER, ET. AL.,                            (Doc. No. 82)
15                       Defendants.
16

17          Pending before the Court is Plaintiff’s motion requesting a copy of his deposition

18   transcript, filed on July 29, 2021. (Doc. No. 82, “Motion”). Plaintiff states that defense counsel

19   recently denied him a “complimentary copy” of his deposition transcript. (Id. at 1).

20          A review of the docket shows the Court previously denied Plaintiff’s prior motion for a

21   copy of the deposition transcript. (Doc. No. 79). As the Court explained at length in its July 9,

22   2021 order, in forma pauperis status does not entitle a litigant to free, unlimited copies. (Id. at 3).

23   Additionally, Plaintiff should already have a copy of the portions of the deposition transcript

24   attached to Defendants’ motion for summary judgment. (Id. at 4). The instant Motion does not

25   state that Plaintiff was not served a copy of the Defendants’ motion for summary judgment and

26   attachments thereto. (See generally Doc. No. 82). Nor does Plaintiff explain why he requires a

27   complete copy of the transcript. (Id.). For the reasons set forth in the Court’s July 9 Order,

28   Plaintiff second motion for copies of the deposition transcript is denied.
     Case 1:18-cv-00666-NONE-HBK Document 85 Filed 08/31/21 Page 2 of 2


 1            Accordingly, it is ORDERED:

 2            Plaintiff’s motion requesting a copy of his deposition transcript (Doc. No. 82) is DENIED.

 3

 4
     Dated:      August 31, 2021
 5                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
